Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/654174 filed 10/16/2019.     
Claims 1-18 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1-2, it is claimed that, “detecting a cancerous state for the biological sample responsive to the calculated Rct being equal to or more than a threshold value; and detecting a normal state for the biological sample responsive to the calculated Rct being less than the threshold value.” Is done. With respect to this, it is not clear what “ sample responsive to the calculated Rct,” means. Is the sample really “responsive”, or does the calculated Rct indicate something about the sample? The same also applies to Claim 2- which seems to only repeat these limitations from Claim 1, and does not further limit. It is possible this is a translation error, but overall- it is not clear what exact value is compared to a threshold value and further it is not clear what that threshold value might be to allow one to determine if the patient has cancer or not.” This also applies to Claim 3. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-8, 12-18 are rejected under 35 U.S.C. 103(a) as being obvious over    ABDOLAHAD in US 20170244110(ABDOLAHAD 2017) OR ABDOLAHAD 2013 in Nanoscale 5: 3421-3427) in view of Han et al. in Quantification of the Heterogeneity in Breast Cancer Cell Lines Using Whole-Cell Impedance Spectroscopy and further in view of FERANPOTOVA in US 20190002948.
	With respect to Claims 1,3-4, & 6,15-18, ABDOLAHAD 2017 teach of a method for stimulating and analyzing of cancer cells, including: preparing an integrated stimulating-analyzing set-up including an array of carbon nanotubes (CNTs), measuring a first electrical response from the attached cancer cells, applying an electromagnetic field on the attached cancer cells to stimulate cancer cells, measuring a second electrical response from the stimulated cancer cells, and detecting the vitality of the stimulated cancer cells by comparing the first and the second measured electrical responses(abstract). ABDOLAHAD (2017) further teach of using VAMWCNT on a patterned Ni layer (paragraph 0009, 001-0019, 0029). ABDOLAHAD (2017) et al. further teach of a solution of cancer cells that may include a plurality of cancer cells suspended in a cell-culture media (peripheral cell culture media) may be dropped into the sealed package and on the array of CNTs(paragraph 0052) and further of in one exemplary implementation, the first and the second electrical responses may be measured within a determined frequency range between about 0.1 and about 500 kHz. The first and the second measured electrical responses may include a first set and a second set of electrical impedance values measured in the determined frequency range. In one exemplary implementation, the electromagnetic field may be applied with an intensity in a range of about 1 dbm to about 20 dbm and with a frequency of about 940 MHz(paragraphs 0013-0114, 0081).

ABDOLAHAD (2013) et al. shows a novel-carbon nanotube (CNT) -based analytical tool to analyze the natural behavior of the cell electrical resonance characteristics against the applied frequency as a cancer diagnostic instrument in single cell resolution (pg. 3421, column 2, para. 1 [a method for stimulating and analyzing cancer cells, carbon nanotubes]). Two different metastatic stages of colon cancer (HT29 and SW48) as well as breast cancer (MDA-MB231 and MCF 7) cells were diagnosed by this device (pg. 3421, column 2, para. 1 [determine vitality of stimulated cancer cells]). The CNT nano-electrodes were directly connected to the cell membrane and inner parts of the cells. Each cell was dropped onto the sensor surface in the desired place (pg. 3422, column 1, para. 3 [a plurality of cancer cells is attached onto the array of CNTs, an electromagnetic wave exposure device] [Claim 7] [a solution of cancer cells on an array of CNTs]). The sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system. The impedance of each cancer cell was measured in a specific frequency range and with a specific bias voltage (pg. 3422, column 1, para. 3 [applying an electromagnetic field to the attached cancer cells to stimulate cancer cells] [Claim 7] [an electromagnetic wave exposure device, connecting the biosensor to an electrical analysis device]). Fig. 3a shows the average impedance diagram of the HT29 and SW48 single colon cancer cells over a frequency range for the experiments on 5 individual cells (pg. 3422, column 2, para. 3). The second derivative of the cell impedance with respect to the measurement frequency have been extracted and plotted in part (c) and (d) of Fig. 3. Several peaks at certain frequencies of the HT29 cell were observed, while the number and intensity of these peaks was reduced for the SW48 one. HT29 is a “low” metastatic stage colon cancer cell and SW48 is a “high” metastatic stage colon cancer cell. (pg. 3423, column 1, para. 1 and pg. 3424, Fig. 3 and legend [measuring a first and second electrical response, determining the vitality of the stimulated cancer cells by comparing the first and second measured electrical responses, the vitality of the stimulated cells is decreased, if a level of values of the second electrical response is greater versus a level of values of the first electrical response] [Claim 4]). In general, as the membrane phospholipids of high metastatic cancer cells would be injured, the electrical resonance of cancer cells decreases with the reduction of electrical potential (pg. 3423, column 2, para. 2). That is, metastatic progression resulted in membrane impedance reduction of breast cells similar to the result of the experiment with colon cells (pg. 3424, column 1, lines 4-6 and pg. 3425, Fig. 4 [the vitality of the stimulated cancer cells is decreased if a level of values of the second electrical response is greater versus a level of values of the first electrical response] [Claim 4]). The data extracted from the CNT based single cell electrical spectroscopy could be used as a rapid and powerful electrical diagnostic profile for the metastasis of cancer cells. Many parameters such as membrane ion channels could be disrupted during cell cancerous transformation which has an additive effect on the membrane impedance reduction (pg. 3423, column 1, para. 1).
	That is, the “vitality” of stimulated cancer cells is described in terms of their ability to metastasize; i.e., the higher or greater the metastatic ability of the cell, the higher or greater the vitality of said cell. It is noted that the specification does not describe, define or explain what is meant by ‘vitality’ with regard to (cancer) cells, as recited in claim 1. An American English dictionary definition of ‘vitality’ is: the state of being strong and active; energy. That is, the broadest reasonable interpretation of a cancer cell exhibiting ‘vitality’ is one that metastasizes/grows. In summary, ABDOLAHAD (2013) et al. teaches that high metastatic cells exhibit a
reduction in electrical potential. Therefore, the converse would be true; i.e., that low
‘vitality’ or low mitotic cancer cells would have a greater electrical potential. Therefore,
the data show that the vitality of the cancer cells would be decreased if a level of
second electrical response showed an increase vs a level of a first electrical response
(as recited in claim 1). Figure 4(b) and (c) show that the impedance of the MCF7 (low)
metastatic cell is observably more than the MDA-MB231 (high) metastatic (pg. 3425,
Fig. 4 [in the same range of frequencies and intensities of the applied electromagnetic
field]). 
ABDOLAHAD 2017 and ABDOLAHAD 2013 do not explicitly teach of using EIS.
HAN et al. however remedies this and specifically teaches of a microelectrical impedance spectroscopy system that has been developed to trap a single cell and measure the electrical impedance of the captured cell over a frequency range from 100Hz to 3.0MHz [nexus to Abdolahad et al.] [specified frequency range]). Four cell lines were used in the system: MCF-10A, a normal human breast tissue cell line; MCF-7, an early-stage breast cancer cell line; MDA-MB-231, an invasive human breast cancer cell line; and MDA-MB-435, a metastasized human breast cancer cell line (pg. 139, Abstract, Experimental Design [nexus to Abdolahad et al.] [electrical impedance, cancer cells]). The decrease in capacitances of the cancer cell lines compared with that of the normal cell MCF-10A was 4.1%, 16.0%, and 19.1%, respectively (pg. 139, Abstract, Results [nexus to Abdolahad et al.] [cell lines (e.g., metastasizing cell lines) with greater vitality had lower electrical responses]).
ABDOLAHAD 2017 and ABDOLAHAD 2013 and HAN do not teach of calculating charge transfer resistance.
	FERANPTOVA et al. is used however to remedy this. FERENPTOVA et al. further teaches of a method is provided for determining, the presence and concentration of an analyte(abstract), and even further of determining the presence of this analyte by EIS(paragraph 0149), and then determining the amount by calculating charge transfer resistance of the impedance semicircle formed (paragraph 0163). FERANPTOVA et al. further teach of using this for cancer diagnosis(paragraph 0094, 0165). It would have been obvious to one of ordinary skill in the art to measure charge transfer resistance as is done in FERANPTOVA in the methods of ABDOLAHAD(2013), ABDOLAHAD(201, and HAN due to the advantage it offers is determining analyte concentration(FERANPTOVA paragraph 0163).

With respect to Claim 2, ABDOLAHAD (2013) Figure 3(a) shows that the impedance of low metastatic HT29 colon cancer cells and high metastatic SW48 colon cancer cells begin to reverse trend at about frequency 40kHz (pg. 3424, Fig. 3(a)). Figure 3(c) and (d) show that HT29 exhibited a higher electrical response than SW48 cells, the latter being the high metastatic colon cancer cell type (pg. 3424, Fig. (c) and (d)). That is, depending upon the type of electrical response measured, it would be expected that cancer cells with high ‘vitality’ (i.e., high metastatic ability) would exhibit a different/opposite response trend vs a low metastatic cancer cell line. HAN teach of in Figure 5 (left hand panel) shows that the electrical magnitude as an electrical response showed a reverse trend for the MDA-MB-435 (metastasized; highly “vital’) cell line, when compared to other (less “vital’) cell lines, and the electrical response for this cell line was reduced or less than that of the other cell lines (pg. 142, Fig. 5 (left hand panel). The measurements showed that the impedance of cancer cell lines in both magnitude and phase were significantly different from that of a healthy cell line and one another. The presented work could lead to development of powerful diagnostic tools for cancer detection and drug therapy based on quantification of tumor heterogeneity at the whole cell level (pg. 143, column 1, lines 1-4 thru column 2, lines 2-4). It would have been obvious to one of ordinary skill in the art to use the method of HAN—EIS to measure in ABDOLAHAD(2013) and ABDOLAHAD(2017) due to the advantages this method offers for single cell analysis which allows it to be more accurate(HAN, page 140, column 1, paragraph 2 ).

With respect to Claim 5, & 12-13 ABDOLAHAD (2013) teach of the cellular electrical cancer endoscope is based on multiwall carbon nanotube (MWCNT) probes (pg. 3421, column 2, para. 1. The CNT endoscope fabrication process starts with depositing a thin film of Ni as a catalyst for CNT growth on a silicon layer, and subsequent patterning using standard photolithography. The gap between the electrodes has been set to be less than the diameter of individual cells. VACNT (vertically-aligned CNT) arrays are grown on desired places using a chemical vapor deposition reactor. The length and diameter of the nanotubes were within specific ranges as claimed (pg. 3422, column 1, para. 1 [an array of carbon nanotubes (CNTs), biosensor comprises an array of CNTs] ).

With respect to Claim 7-8, ABDOLAHAD (2013) et al. teach of after dropping the cell,
the endoscope device was placed in a cell media chamber to keep the cell alive (pg.
3422, column 2, para. 1 [a solution of cancer cells, an incubator]).

With respect to claims 14, ABDOLAHAD (2013) et al. Fig. 3a shows the average impedance diagram of the HT29 and SW48 single colon cancer cells over the frequencies ranging from 20Hz to 100kHz (pg. 3422, column 2, para. 3). The sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system (pg. 3422, column 1, para. 3).
2. Claims 9-11 are rejected under 35 U.S.C. 103(a) as being obvious over    ABDOLAHAD in US 20170244110(ABDOLAHAD 2017) OR ABDOLAHAD 2013 in Nanoscale 5: 3421-3427) in view of Han et al. in Quantification of the Heterogeneity in Breast Cancer Cell Lines Using Whole-Cell Impedance Spectroscopy and further in view of FERANPOTOVA in US 20190002948 in view of VECITIS in 20120234694.

With respect to Claims 9-11, ABDOLAHAD 2017, ABDOLAHAD 2013, Han, and FERANPOTOVA teach of the claimed invention as shown in the above 103 rejection. They do not teach of the use of a combined solvent including methanol and chloroform.
	VECITIS et al. is however used to remedy this. VECITIS et al. teach of an electrochemical carbon nanotube filter and method (title and abstract). VECITIS et al. further teach of using EIS for detection(paragraph 0510) and further of using two solvents methanol and ethanol(paragraph 0228). It would have obvious to one of ordinary skill in the art to use the combined solvent of VECITIS in the method of ABDOLAHAD 2017, ABDOLAHAD 2013, Han, and FERANPOTOVA for EIS due to the known benefit these polar solvents have when working with biological fluids (VECITIS, paragraphs 0227-0240).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797